DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner notes the response filed 07 JUN 2022.  The response will be entered after final for purposes of appeal.  Examiner maintains all grounds of rejection as presented in the previous Office Action.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 22 JUN 2020.

Response to Arguments
Applicant's arguments filed 07 JUN 2022 have been fully considered but they are not persuasive.
Applicant argues (Pages 9-13 for Claim 1, Pages 13-14 for Claim 21, and Pages 14-15 for Claim 22) that Atwal ‘825, even if applied to these claims, does not teach the disputed limitation of these claims. Examiner addresses the argument for Claim 1 at this time.
Applicant argues (Pages 9-12) that the sealant of Atwal ‘825 does not serve to mask portions of the airfoil that are not intended for coating. Examiner respectfully disagrees.  Examiner notes that Applicant’s arguments focus solely on the sealant material, whereas Examiner’s previous argument relied on the manifold and sealant as the masking element.  Examiner reiterates herein that the manifold as a whole (Atwal ‘825 PG 0030 by way of example) is intended to deliver the coating gases to the internal surfaces of the airfoils being treated. An element of these manifolds is the sealant material mentioned at PG 0030 and discussed more thoroughly at PG 0032. PG 0037 expressly recognizes that the use of the sealant provides a gas tight seal between the hollow article and the manifold; this means that the coating vapors stay inside the hollow article and manifold (where they are desired) and do not leak out. If the coating vapors are confined inside the hollow article and manifold, they cannot be deposited outside the hollow article where they are not desired. Therefore the manifold and the sealant serve to mask regions of the airfoil that are not intended for coating, commensurate with the claims as presented. 
Examiner notes that Applicant’s recitation of PG 0030 of Atwal ‘825 (Page 10) concludes with a statement that the moldable sealant may be applied directly to the part plate (the part plate being the workpiece that is being treated).  This means that in this embodiment, molding sealant would be covering portions of the workpiece.  Applicant’s discussion of the act of masking (Page 11) includes covering a surface with a material in order to prevent a coating material from coating the surface; Examiner submits that a material which provides a gas-tight seal, when applied to the surface of a workpiece in a vapor coating process, prevents coating from forming on the workpiece beneath the material and thereby serves as masking.
Applicant further argues (Pages 13-14) that obviousness has not been properly established and that improper hindsight has been used to arrive at the present rejection. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, regarding the specifically argued masking feature, Atwal ‘825 recognizes advantages to confining the coating vapors to the interior surfaces of hollow articles as discussed above.
Applicant reiterates the arguments for Claim 1 in the context of Claims 21 and 22. Examiner applies the above analysis mutatis mutandis to address the arguments for Claims 21 and 22.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712                

/MICHAEL B CLEVELAND/             Supervisory Patent Examiner, Art Unit 1712